956 F.2d 270
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George SASSOWER, Plaintiff-Appellant,v.MEAD DATA CENTRAL, INC., et al., Defendants-Appellees.
Nos. 92-3107, 92-3108.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1992.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals from orders of December 16, 1991 and January 8, 1992 entered by the magistrate judge in this civil action.   The orders entered on those days include an order striking a summary judgment notice and "affirmation" accompanying a motion filed by the plaintiff, an order granting one of the named defendant's motion for a protective order, and an order denying the plaintiff's unsupported motion for recusal of the district judge and the magistrate judge.   Also filed on the latter date were reports wherein the magistrate judge recommended the district court deny the plaintiff's motion for partial summary judgment and sua sponte enter an injunction enjoining the plaintiff from filing future actions in the district court without prior leave of the court.


2
Generally, an order or report and recommendation entered by a magistrate judge is not final and appealable unless the magistrate judge has been given plenary jurisdiction by the district court and by the consent of the parties under 28 U.S.C. § 636(c)(1).   Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).   Those factors are not present in this case.


3
It therefore is ORDERED that these appeals are dismissed for lack of appellate jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.